NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LAWNDALE RESTORATION LIMITED
PARTNERSHIP, BY AND THROUGH ITS GENERAL
PARTNER, BOULEVARD REALTY SERVICES
CORPORATION,
Plaintiff-Appellant,
V.
UNITED STATES,
Defendar,t-Appellee.
lo
2011-5043
Appea1 from the Ur1ited States Court of Federal
C1aims in case no. 09-CV~798, Judge Susan G. Braden.
ON MOTION
ORDER
LaWnda1e Restoration Limited Partnership moves out
of time for a 45-day extension of tirne, until August 22,
2011, to file its opening brief.
The court notes that the appeal was dismissed on July
28, 2011 for failure to file a brief. The opening brief was
due on Ju1y 7, 2011.

LAWNDALE RESTORATION V. US 2
Accordingly,
IT IS ORDERED THATZ
The motion is denied as moot.
FOR THE COURT
 2 6  )'s/ Jan Horba1y
Date Jan Horba1y
Clerk
co: Christine A. GioVannel1i, Esq. ms nl-En
scott A. Macoriff, ESq. i'3i"Y5€°riA‘i“c'¢E'nc‘i1snF°"
320 AUG 2 6 2UH
-.W|!'l0RBA|.Y
U.Bl